 INTERNATIONAL TOTAL SERVICES201Security '76/Division of International Total Serv-ices, Inc. and National Brotherhood of SecurityOfficers, Petitioner. Case 5-RC-1204921 September 1984DECISION AND DIRECTION OF THIRDELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered a determinative chal-lenge in, and an objection to, a mail-ballot rerunelection held between 13 January and 27 January19841 and the Regional Director's Report recom-mending their disposition. The Board has reviewedthe record in light of the exceptions and briefs, andadopts the Regional Director's findings and conclu-sions only to the extent consistent herewith.The Regional Director found that of the 31 bal-lots which were mailed to eligible voters, 7 werereturned by the Postal Service as undeliverable, 17voters did not return their ballots, and 7 ballotswere returned•one being void. The Regional Di-rector recommended that the petition be dismissedwithout prejudice, finding that the participatingpercentage of 19 percent failed to result in a repre-sentative vote.2 While we agree that the vote' The election was conducted pursuant to a Direction of Second Elec-tion The tally was three votes for the Union and two against, there wasone void ballot and I challenged ballot, a number sufficient to affect theresults2 The Regional Director found that even assuming, arguendo, that thevoid ballot is a display of voter Intent or participation, the participatingpercentage is only 23 percent, and would still not constitute a representa-tive voteshould not result in a certification, we do so for thefollowing reasons.In our view, the return of the seven undelivera-ble ballots is tantamount to a failure to providenotice of the election and an opportunity to vote toa full 23 percent of the eligible voters The nonre-ceipt of these ballots takes on added significancewhen one considers that this second election wasbeing held specifically because the Regional Direc-tor found that the first election did not result in arepresentative vote. In our view, after the ballotswere returned as undeliverable, additional stepsshould have been taken to increase the likelihoodthat eligible voters would at least receive their bal-lots, thereby giving them a choice in decidingwhether to vote or not to vote and, if so, in favorof or against representation. Ordinarily, in the con-duct of a representation election, "where adequateopportunity to participate in the balloting is providedall those eligible to vote, the decision of the majorityactually voting is binding on all." (Emphasisadded.) S. W. Evans & Son, 75 NLRB 811, 813(1948). Here, 23 percent of the eligible voters wereeffectively disenfranchised by the nonreceipt oftheir ballots. Accordingly, the election must be setaside. However, because the significant number ofemployees who had no opportunity to vote maywell have contributed to the low voter participa-tion, we shall direct that a new election be held. Inso doing, we urge the Regional Director and theparties to work together to explore alternative elec-tion procedures in order to ensure that all eligiblevoters have an opportunity to vote and to maxi-mize the probability of a representative vote.[Direction of Third Election omitted from publi-cation.]272 NLRB No. 23